REJOINDER
Claims 26 and 38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 35-37 and 49-51, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 14-25, directed to the invention(s) of Group II do not all require all the limitations of an allowable product claim, and have NOT been rejoined. Therefore, claims 14-25 are cancelled as being directed toward an invention withdrawn from consideration without traversal.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 09/06/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Galen Rahmlow on April 22, 2021.
The application has been amended as follows: 
Claims 14-25 are cancelled.
Claim 26 is amended to: 
— An electrosurgical system comprising: a RF generator configured to operatively couple to an electrosurgical instrument configured to extend a cutting electrode of the electrosurgical instrument from a stowed position to a deployed position to capture and extract a target tissue by cutting around the target tissue and removing the target tissue from an ablated tissue mass, the RF generator comprising: an interface to a signal line of the electrosurgical instrument, wherein the signal line is coupled to an identification element housed in the electrosurgical instrument; a memory having stored therein a plurality of control settings, wherein each control setting of the plurality of control settings is associated with control of an electrosurgical instrument type, each electrosurgical instrument type associated with a size characteristic of an excising wand; and a controller configured to select a control setting from the plurality of control settings for an attached electrosurgical instrument based on a signal received via the signal line, and wherein the controller is configured to vary a power delivered to the cutting electrode during deployment and cutting to maintain a uniform power density along a length of an exposed portion of the cutting electrode.—
Claim 27 is amended to: 
— The system of claim 26, wherein each control setting of the plurality of control settings comprises a member selected from the group consisting of: an output voltage for arc initiation; an output time for arc initiation; a soft-start output power in the form of a time constant value; and a power profile definition comprising a plurality of power values over time.—
Claim 30 is amended to: 
— The system of claim 26, wherein each control setting of the plurality of control settings is associated with an electrosurgical instrument type characterized by a maximum capture diameter.—
Claim 35 is amended to: 
— A method of control for an electrosurgical system, the method comprising: providing, via a memory, a stored list of electrosurgical instrument types and corresponding control settings thereof, each electrosurgical instrument type associated with a size characteristic of the electrosurgical instrument; 
receiving, via a receptacle of a RF generator, a connector to an attached electrosurgical instrument, wherein the attached electrosurgical instrument is configured to extend a cutting electrode of the attached electrosurgical instrument from a stowed position to a deployed position to capture and extract a target tissue by cutting around the target tissue and removing the target tissue from an ablated tissue mass, wherein the connector comprises, at least, a power line, a ground line, and an interface line; 
interrogating, via the interface line, the attached electrosurgical instrument to retrieve an identifier signal, wherein the identifier signal is associated with a type of the attached electrosurgical instrument; 
retrieving, by a processor, a control setting, from the memory, based on the retrieved identifier signal; and 
applying, by the processor, the control setting to a controller of the electrosurgical system to vary a power delivered to the cutting electrode during deployment and cutting to maintain a uniform power density along a length of an exposed portion of the cutting electrode.—
Claim 36 is amended to: 
— The method of claim 35, wherein the method step of interrogating further comprises: applying an electric potential to the interface line; and measuring a resulting current through the interface line, wherein the measurement corresponds to a measured resistance of a resistor housed in the attached electrosurgical instrument.—
Claim 37 is amended to: 
— The method of claim 35, wherein the type of attached electrosurgical instrument is characterized by one or both of a respective maximum capture diameter and an electrode arm size.—
Claim 38 is amended to: 
— An electrosurgical system comprising: an excising wand having one or more extendable electrode arms configured to extend a cutting electrode coupled to the one or more extendable electrode arms from a stowed position to a deployed position, wherein during the extension of the one or more extendable electrode arms, the cutting electrode is configured to be energized with RF energy to cut through tissue proximal to a target tissue for the one or more extendable electrode arms to form a receptacle surrounding the target tissue; and a RF generator operatively coupled to the cutting electrode, the RF generator comprising: a power circuit configured to output electric power to the cutting electrode during extension of the one or more extendable electrode arms; and an impedance discriminator circuit configured to compensate for varying impedances of the tissue being cut such that the cutting electrode maintains a constant power density along a length of an exposed portion of the cutting electrode during extension and cutting, wherein the impedance discriminator circuit comprises an impedance matching network comprising a low pass filter.—
Claim 49 is amended to: 

energizing, with RF energy, a cutting electrode coupled to an extendable electrode arm of an excising wand configured to extract a subcutaneous target tissue from a surgical site; 
extending the electrode arm from a stowed position to a deployed position, the electrode arm being configured to cut through nearby tissue proximal to the target tissue during extension from the stowed position to the deployed position to form a receptacle, when in the deployed position, to extract the target tissue; 
filtering, via an impedance discrimination circuit, the RF energy to normalize a power delivered to the cutting electrode over a range of approximately 50 to 1800 ohms; and
maintaining a constant power density along a length of an exposed portion of the cutting electrode during the extension of the electrode arm and cutting of the tissue.—
Reasons for Allowance
Claims 26-40 and 42-51 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Eggers et al., (US 20020019596; hereinafter E3), Eggers et al., (US 6287304; hereinafter Eggers) and Hancock (US 20130267943) were found to be pertinent to the claimed invention. In view of Applicant’s arguments filed April 14, 2021, it is Examiner’s position that E3, Eggers and Hancock fail to disclose, teach, or suggest the claimed invention. 
Specifically, E3 discloses (Figures 1 and 26-30) an electrosurgical system comprising: a RF generator (64) configured to operatively couple to an electrosurgical instrument (12) configured to extend a cutting electrode (300-304) of the electrosurgical instrument (12) from a stowed position to a deployed position to capture and extract a target tissue by cutting around the target tissue and removing the target tissue from an ablated tissue mass ([0028], [0116], [0134]). 
E3/Eggers fails to teach “the controller configured to vary a power delivered to the cutting electrode during deployment and cutting to maintain a uniform power density along a length of an exposed portion of the cutting electrode,” as required by claims 26 and 38. Hancock teaches an electrosurgical system varying power delivered due to changing tissue impedances. However, Applicant’s argument, that this does not necessarily mean the power density of the electrode will remain uniform with varying electrode size, is persuasive. Applicant provides a specific example .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794